 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
10   BRUCE WOLF,                                              Case No.: 2:17-cv-02084-JCM-NJK
11           Plaintiffs,                                      Order
12   v.                                                       (Docket No. 112)
13   CLARK COUNTY DEPARTMENT OF
     FAMILY SERVICES, et al.,
14
             Defendants.
15
16          Pending before the Court is Defendants’ motion for leave to file exhibits under seal.
17 Docket No. 112. Defendants ask the Court for leave to file certain exhibits in support of their
18 motion for summary judgment under seal. Id.; see also Docket No. 111. Local Rule IA 10-5
19 requires that a party who files a motion to seal documents must file, concurrently with its motion,
20 the documents it asks the Court to allow it to file under seal, as well as “either (i) a certificate of
21 service certifying that the sealed document was served on the opposing attorneys … or (ii) an
22 affidavit showing good cause why the document has not been served on the opposing attorneys….”
23 Defendants fail to comply with this rule. See Docket. Further, Defendants have failed to comply
24 with this rule previously in the instant case, and the Court has already issued an order denying a
25 prior motion to seal for this reason. See Docket No. 96.
26          Accordingly, the Court DENIES Defendants’ motion without prejudice. Docket No. 112.
27 The Court ORDERS Defendants to file a renewed motion for leave to file exhibits under seal that
28 complies in full with all applicable caselaw and rules, no later than December 5, 2018. The Court

                                                      1
 1 expects strict compliance with all local rules and caselaw. Failure to do so in the future may result
 2 in sanctions.
 3         IT IS SO ORDERED.
 4         Dated: November 29, 2018.
 5
                                                  ____________________________________
 6
                                                  NANCY J. KOPPE
 7                                                UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
